Exhibit 10.9

EXECUTION COPY

AMENDMENT NO. 1 TO THE

CREDIT AGREEMENT

Dated as of November 19, 2010

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Borrower”), the various financial
institutions as are parties to the Credit Agreement referred to below
(collectively, the “Lenders”), and Nordea Bank Finland plc (“Nordea”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lenders and the Administrative Agent have entered into a
Credit Agreement, dated as of November 19, 2010 as (the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

(2) The Borrower has requested and the Required Lenders have agreed that the
Credit Agreement be amended upon the terms and subject to the conditions set
forth herein.

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment to Credit Agreement. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent referred to in Section 2
hereof, the Credit Agreement is hereby amended by restating clause (a) of
Section 6.2.2 in full to read “Indebtedness secured by Liens of the type
described in Section 6.2.3 and Existing Debt”.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective on
and as of the date first above written (the “Effective Date”) when, and only
when each of the Borrower and the Required Lenders has delivered a duly
authorized and executed signature page to this Amendment to the Administrative
Agent or its counsel.

SECTION 3. Reference to and Effect on the Loan Documents. (a) On and after the
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended hereby.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under the Credit Agreement or
constitute a waiver of any provision of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 4. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent and the Lenders in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment, the Credit Agreement and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent) in accordance with the
terms of Section 11.3 of the Credit Agreement.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[The remainder of this page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ROYAL CARIBBEAN CRUISES LTD.

By:

 

/s/ Antje Gibson

Title:

  Vice President, Treasury

Agreed as of the date first above written:

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Administrative Agent and as Lender

 

By  

/s/ Colleen Durkin

  Name:   Colleen Durkin   Title:   First Vice President By  

/s/ Martin Lunder

  Name:   Martin Lunder   Title:   Senior Vice President DNB NOR BANK ASA By  

/s/ Giacomo Landi

  Name:   Giacomo Landi   Title:   Senior Vice President By  

/s/ Cathleen Buckley

  Name:   Cathleen Buckley   Title:   First Vice President CITIBANK, N.A. By  

/s/ Blake Gronich

  Name:   Blake Gronich   Title:   Vice President

RCCL CREDIT AGREEMENT AMENDMENT NO.1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By  

/s/ Justin Lien

  Name:   Justin Lien   Title:   Senior Vice President BNP PARIBAS By  

/s/ Melissa Bailey

  Name:   Melissa Bailey   Title:   Vice President By  

/s/ Berangere Allen

  Name:   Berangere Allen   Title:   Vice President GOLDMAN SACHS BANK USA By  

/s/ Lauren Day

  Name:   Lauren Day   Title:   Authorized Signatory MIZUHO CORPORATE BANK, LTD.
By  

/s/ Raymond Ventura

  Name:   Raymond Ventura   Title:   Deputy General Manager MORGAN STANLEY BANK,
N.A. By  

/s/ Nick Zangari

  Name:   Nick Zangari   Title:   Authorized Signatory SKANDINAVISKA ENSKILDA
BANKEN AB By  

/s/ Scott Lewallen

  Name:   Scott Lewallen   Title:   Head of Shipping Finance

RCCL CREDIT AGREEMENT AMENDMENT NO.1



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By  

/s/ Jon Burkin

  Name:   Jon Burkin   Title:   Managing Director

RCCL CREDIT AGREEMENT AMENDMENT NO.1